Citation Nr: 9929198	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  95-30 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected bipolar disorder prior to January 10, 1998.

2.  Entitlement to an increased rating for bipolar disorder 
with post-traumatic stress disorder (PTSD) from January 10, 
1998, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


REMAND

The appellant had active service from February 1974 to 
January 1977.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida.  The Board remanded the case in July 1997.  While 
the case was before the RO on remand, the RO added the 
diagnosis of PTSD to the veteran's service-connected 
psychiatric disorder and increased the rating from 30 percent 
to 50 percent.  However, the increase was not effective the 
date of the veteran's claim for increase, and she has not 
indicated that this action satisfied her appeal, so the Board 
now has before it the issues as shown on the first page.

Unfortunately, remand is again required in order that the RO 
may comply with the previous remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a May 1995 statement, the Vet Center clinical coordinator 
reported the appellant's treatment there since May 1994 and 
also at the Tampa VA Medical Center (VAMC) mental health 
clinic; the clinical coordinator offered more information 
upon request.  Although the RO obtained outpatient records 
from the VAMC, there is no indication of record of a similar 
request to the Vet Center.

The Board's previous remand instructed the RO to obtain 
treatment records from the Vet Center.  The instruction was 
in response to the May 1995 statement noted above.  The Vet 
Center is a VA facility.  No authorization for release of 
information is needed to obtain treatment records from it.  
Those records are constructively before the Board whether 
actually in the claims folder or not.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Disability rating of mental disorders requires just the sort 
of insight into daily functioning that long-term 
psychotherapy records might provide.  The Vet Center 
treatment records should be considered in adjudicating this 
claim.

In a January 1998 statement the appellant requested that the 
RO contact her counselor at the Vet Center where she has been 
treated for many years before making a determination on her 
claim.  She noted that person had received no requests from 
the RO for information regarding her mental status or 
treatment.  No subsequent request to the Vet Center for 
information is of record.  Once again, and for the same 
reasons, the RO should obtain and consider these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records of 
psychotherapy sessions at the Tampa Vet 
Center from May 1994 to the present, or 
obtain a statement from the proper Vet 
Center official that such records cannot 
be provided, and associate any 
information obtained with the claims 
folder.

2.  Readjudicate the claim at issue.  If 
readjudication results in less than a 
total disability rating, provide the 
appellant and her representative an 
appropriate supplemental statement of the 
case and allow an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


